UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended December 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 2 Coleman Court Southampton, New Jersey (Address of principal executive offices) (Zip Code) (845) 610-3817 (Registrant's telephone number including area code) 109 Burtons Road Marlton, New Jersey 08053 (Former Name or Former Address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 143,157,837shares of common stock issued and outstanding as of February 24,2015. 1 LIBERATED ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I 4 ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4 CONTROLS AND PROCEDURES 23 PART II 24 ITEM 1 LEGAL PROCEEDINGS 24 ITEM 1A RISK FACTORS 24 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4 MINE SAFETY DISCLOSURES 24 ITEM 5 OTHER INFORMATION 24 ITEM 6 EXHIBITS 25 SIGNATURES 26 2 Table of Content INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our September 30, 2014 Annual Report on Form 10-K and other filings with the SEC. 3 Table of Content PART I ITEM 1.FINANCIAL STATEMENTS LIBERATED ENERGY, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2014 CONTENTS Balance Sheets as of December 31, 2014 (Unaudited) and September 30, 2014 (Audited) Page 6 Statements of Operations for thethreemonths ended December 31, 2014(unaudited) and for the cumulative period from January 19, 2013 (Inception) to December 31, 2014 (Unaudited) 7 Statements of Cash Flows for thethreemonthsended December 31, 2014(unaudited) and for the cumulative period from January 19, 2013 (Inception) to December 31, 2014 (Unaudited) 8 Notes toFinancial Statements (Unaudited) 9 4 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) BALANCE SHEET December 31, 2014 September30, 2014 (Unaudited) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Prepaid expenses $ $ Inventory $ $ Total Current Assets $ $ OTHER ASSESTS: Deferred financing cost $ $ Loans to Stockholders $ $ Patent $ $ Total Other Assets $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Unearned income $ $ Convertible note payable $ $ Total Current Liabilities $ $ TOTAL LIABILITIES $ $ STOCKHOLDERS EQUITY Preferred Stock: 10,000,000 shares authorized par value $0.001 per share; none issued and outstanding $
